Name: Commission Regulation (EC) NoÃ 2218/2004 of 22 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 23.12.2004 EN Official Journal of the European Union L 375/4 COMMISSION REGULATION (EC) No 2218/2004 of 22 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 December 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 22 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 94,4 204 75,8 999 85,1 0707 00 05 052 97,7 999 97,7 0709 90 70 052 103,1 204 74,1 999 88,6 0805 10 10, 0805 10 30, 0805 10 50 052 49,7 204 47,3 220 45,0 388 50,7 448 34,4 999 45,4 0805 20 10 204 56,2 999 56,2 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 72,9 204 47,0 400 86,0 624 80,4 999 71,6 0805 50 10 052 47,9 528 38,8 999 43,4 0808 10 20, 0808 10 50, 0808 10 90 388 149,8 400 80,2 404 105,4 720 63,7 999 99,8 0808 20 50 400 102,5 528 47,6 720 50,6 999 66,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.